Case 1:20-cv-00254-TSK-MJA Document 11 Filed 03/16/21 Page 1 of 3 PageID #: 38




                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                       CLARKSBURG

BRIAN KNIGHT,

          Plaintiff,

v.                                                           Civil Action No. 1:20-CV-254
                                                             (JUDGE KLEEH)
CANDICE MCLAUGHLIN,

          Defendant.

     FIRST ORDER AND NOTICE REGARDING DISCOVERY AND SCHEDULING

          The Court issues the following Notice Regarding Discovery and Scheduling. Pursuant to

Fed.R.Civ.P. 16(b) and 26(f) and Local Rules of Civil Procedure ("LR") 16.01 and 26.01, the Court

SCHEDULES the case as follows:


           INITIAL PLANNING MEETING:                          April 13, 2021
           REPORT FILING DATE:                                April 26, 2021
           SCHEDULING CONFERENCE DATE:                        May 7, 2021
           SCHEDULING CONFERENCE TIME:                        9:00 A.M.
           INITIAL DISCOVERY DISCLOSURES
                 DUE DATE:                                    May 14, 2021


     1.   INITIAL PLANNING MEETING: Pursuant to Fed.R.Civ.P. 16 and 26(f) and LR

16.01(b), parties to this action shall meet in person or by telephone on or before April 13, 2021.

At this meeting, they shall discuss all matters required by Fed.R.Civ.P. 16 and 26(f) and LR

16.01(b). The parties shall also consider the benefits of early mediation and advise in their report

whether they wish the Court to schedule the matter for early mediation.

     2.   MEETING REPORT AND PROPOSED DISCOVERY PLAN: Pursuant to

Fed.R.Civ.P. 26(f) and LR 16.01(c), the parties shall submit a written report on the results of the

initial discovery meeting on or before April 23, 2021. This report shall include the parties’ report
Case 1:20-cv-00254-TSK-MJA Document 11 Filed 03/16/21 Page 2 of 3 PageID #: 39




on those matters set forth in LR 16.01(b) and (c) and the parties’ discovery plan as required by

Fed.R.Civ.P. 26(f). The parties’ report on their meeting shall be considered by this Court as

advisory only. Parties and counsel are subject to sanctions as set forth in LR 37.01 for failure to

participate in good faith in the development and submission of a meeting report and proposed

discovery plan.

   3.   SCHEDULING CONFERENCE/SCHEDULING ORDER: Upon receipt of

the meeting report and proposed discovery plan, the undersigned Magistrate Judge WILL

CONDUCT a telephonic scheduling conference on May 7, 2021, at 9:00 A.M., in Magistrate

Judge Aloi’s chambers, in Clarksburg, West Virginia, Second Floor. See Fed.R.Civ.P. 16(b) and

LR 16.01(d). (Please note that the Court conducts scheduling conferences in all cases.) The Court

DIRECTS lead counsel for Plaintiff to arrange the conference call and provide dial-in

information to all parties and the Court, by email to nathan_fetty@wvnd.uscourts.gov no

later than May 5, 2021. The Court notifies the parties that any pending motions in the case that are

fully briefed WILL BE ADDRESSED at the scheduling conference.

   4. INITIAL DISCOVERY DISCLOSURES: Pursuant to LR 26.01(a), each party

shall provide to every other party the initial discovery disclosures required under Fed.R.Civ.P.

26(a)(1) on or before May 14, 2021.

        The Clerk of the Court is directed to provide a copy of this Order, the Guidelines for

Completing the Scheduling Order Checklist, and the Scheduling Order Checklist to parties who

appear pro se and all counsel of record, as applicable, as provided in the Administrative Procedures

for Electronic Case Filing in the United States District Court for the Northern District of West

Virginia.
Case 1:20-cv-00254-TSK-MJA Document 11 Filed 03/16/21 Page 3 of 3 PageID #: 40




      DATED: March 16, 2021.
